Citation Nr: 0944926	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of a 
mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to a compensable rating for residuals of a 
mandible fracture.

The Veteran is service-connected for residuals of a mandible 
fracture, currently evaluated as noncompensable.  In the 
April 2006 rating decision, the RO relied on a February 2006 
C&P examination in assigning the Veteran's current 
noncompensable evaluation for residuals of a mandible 
fracture.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (2009).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Veteran was afforded a VA examination; however the Board 
finds that the examination provided was not adequate because 
it failed to address the loss of mastication function and the 
extent to which the Veteran's range of motion of the jaw is 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  Additionally, there is 
no evidence that the examiner for the February 2006 
examination reviewed the Veteran's c-file or his medical 
records.  Therefore in compliance with Barr, the Board finds 
that is necessary to remand for a new examination that 
addresses the level of severity of the Veteran's residuals of 
a mandible fracture to include the loss of mastication 
function as well as whether the Veteran's range of motion is 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current degree of 
severity of his service-connected 
residuals of a mandible fracture.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  
Whether or not there is malunion of the 
mandible should be indicated.  All 
pertinent symptomatology, to include 
loss of mastication function and range 
of motion should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  
Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


